UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7210


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

JOEL   HERRON,   Correctional  Administrator;   KRISTIE   B.
STANBACK, Assist. Superintendent; GERALDUNE O. LEWIS; JOHN
DOE LOWERY, Sergant Over Mailroom; JOHN DOE INGRAM, Mailroom
Staff; JANE DOE NORTON, Mailroom Staff; JANE DOE NORRIS,
Mailroom Staff; ROBERT C. LEWIS, Director of Prison; ALVIN
WILLIAM KELLER, JR., Secretary of Correction; BEVERLY EAVES
PERDUE, Governor’s; JAMES C. FRYE, Program Manager; JOHN DOE
COVINGTON, Unit Manager; JANE DOE ALFORD, Assistant Unit
Manager;   MARRIETTA   BARR,   Ex-Assistant   Manager   (Now
Lieutenant); CHANDRA K. RANSOM, a/k/a Jane Doe, Ex-Unit
Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00978-TDS-LPA)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Stuart Wayne Tompkins, Appellant Pro Se.   Peter Andrew Regulski,
Assistant  Attorney   General,  Raleigh,   North   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Stuart    Wayne       Tompkins      appeals    the    district       court’s

order accepting the recommendation of the magistrate judge and

denying    relief    on    his    42   U.S.C.    § 1983    (2006)       complaint    and

denying his motions for reconsideration.                   We have reviewed the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                       Tompkins v. Herron,

No 1:10-cv-00978-TDS-LPA (M.D.N.C. Mar. 30, & July 11, 2012).

Tompkins’    motion       for    appointment     of    counsel     is    denied.      We

dispense    with     oral       argument     because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3